IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
LSF8 MASTER PARTICIPATION CV 19-1 l-M-DWM
TRUST,
Plaintiff/Counter-
Defendant, ORDER
vs.

JOHN P. STOKES, PAMELA
STOKES, and ANY PERSON IN
POSSESSION,

Defendants/
Counter-Claimants.

 

 

On January 14, 2019, Defendants John P. Stokes and Pamela Stokes
(collectively “the Stokes”) improvidently removed this action from Lake County
District Court, invoking this Court’s federal question jurisdiction (Doc. l.) For
the reasons discussed below, this matter is remanded back to the state court for

lack of subject matter jurisdiction. See 28 U.S.C. §§ 1441, 1447.

 

Since federal courts are courts of limited jurisdiction, the basis for subject
matter jurisdiction must be affirmatively established by the party asserting
jurisdiction. Cal. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004). Courts strictly construe 28 U.S.C. § 1441 against removal and resolve any
doubts about the propriety of removal in favor of remanding the case to state court.
Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006). A court
must remand “[i]f at any time before fmal judgment it appears that the district
court lacks subject matter jurisdiction[.]” 28 U.S.C. § 1447(c); sz`th v. Mylan
Inc., 761 F.3d 1042, 1044 (9th Cir. 2014) (explaining a court can remand for lack

of subject jurisdiction sua sponte).

Here, the Stokes assert federal question jurisdiction exists on the grounds

that this action arises under:

18 U.S.C. § 1964 Civil Rico

18 U.S.C. 152(4)

Fraudulent Mortgage Assignment and Fraud Upon the Court
Violation of 18 USC 362 (a) Violation of Automatic Stay

11 USC 362 (h) (k) Removing Assets from the estate Without leave of
the Bankruptcy Court

The Equal Protection Clause of the Fourteenth Amendment to the
United States Constitution.

Bankruptcy Fraud

Felony Perjury in Federal Court Proceedings

Wrongful and Fraudulent Foreclosure

Attorney Deceit Upon the Court

(Doc. 1 at 2~3.) The Notice of Removal lilrther states that the “Cross Defendants”

(third parties not included in original complaint) “are residents of Texas, North
2

 

Dakota, and Ireland” and the amount in controversy is in excess of $14,964,000.00.
(Id. at 3.)

The State Court Complaint, however, is based on the Small Tract Financing
Act under Title 71 of the Montana Code Annotated. (See Doc. 3.) The federal
issues identified in the Notice of Removal arise only out of the Stokes’ counter-
claims, defenses, and claims against third-party defendants. Removability cannot
be created by [a] defendant pleading a counter-claim presenting a federal
question.” Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 822 (9th Cir. 1985)
(collecting cases). Nor is a defense based on federal law sufficient to give rise to
subject matter jurisdiction. Cal. ex rel. Lockyer, 375 F.3d at 838. A case “arises
under” federal law only if the federal question appears on the face of the plaintiffs
well-pleaded complaint Vaden v. Discover Bank, 556 U.S. 49, 61-62 (2009);
Franchise T ax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. l, 9-12 (1983).
Plaintiff LSF 8 Master Participation Trust does not allege a federal question on the
face of its complaint As a result, removal on the basis of federal question
jurisdiction was improper. Because diversity jurisdiction was alleged only in
relation to the third parties listed in the Stokes’ answer, it does not provide an
alternative basis for removal here. There is no indication Plaintiff LSF8 Master
Participation Trust and the Stokes are diverse or the amount in controversy meets

the jurisdictional threshold based on the face of the complaint.

3

 

Accordingly, IT IS ORDERED that this action is REMANDED back to the
Montana Twentieth Judicial District Court, Lake County. The Clerk is directed to
transfer the file to the state court and close the case.

DATEDthis l day ofJanuary, 2019.

 

Donal WN. M o , District Judge
United State Dis `ct Court

 

 

